53 F.3d 329NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff--Appellee,v.Abdul SAIYED, Defendant--Appellant.United States of America, Plaintiff--Appellee,v.Abdul Saiyed, Defendant--Appellant.
No. 94-7451.
No. 95-6404.
United States Court of Appeals, Fourth Circuit.
Submitted April 18, 1995.Decided May 5, 1995.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CR-86-19-S, CA-93-4127, CA-93-3959-S)
Abdul Saiyed, Appellant Pro Se.  Susan Moss Ringler, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, MD, for Appellee.
D.Md.
AFFIRMED.
Before RUSSELL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
In these consolidated appeals, Appellant appeals from the district court's orders denying two of his 28 U.S.C. Sec. 2255 (1988) motions (No. 94-7451) and from the district court's order denying his motion for provision of transcripts at government expense (No. 95-6404).  We have reviewed the record and the district court's opinions, and find no reversible error.*  Accordingly, we affirm all orders on the reasoning of the district court.  United States v. Saiyed, Nos.  CA-93-4127 and CA-93-3959-S (D. Md. Dec. 6, 1993, Dec. 8, 1994, & Feb. 28, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We also deny Appellant's motion for transcripts at government expense